 328 NLRB No. 81NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Carpentry Contractors, Inc. and John E. Davis. Case7ŒCAŒ41464April 21, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS HURTGENAND BRAMEUpon a charge and an amended charge filed by John E.Davis (the Charging Party) on October 20, 1998, andJanuary 19, 1999, respectively, the General Counsel of
the National Labor Relations Board issued a complaint
on January 22, 1999, against Carpentry Contractors, Inc.,
the Respondent, alleging that it has violated Section
8(a)(1) and (3) of the National Labor Relations Act.  Al-though properly served copies of the charge, amendedcharge and complaint, the Respondent failed to file an
answer.On March 11, 1999, the General Counsel filed a Mo-tion for Summary Judgment with the Board.  On March12, 1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
no response.  The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good causeis shown.  In addition, the complaint affirmatively notesthat, unless an answer is filed within 14 days of service,
all the allegations in the complaint will be considered
admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated February 12, 1999, notified the Respondent
that unless an answer were received by February 26,
1999, a Motion for Summary Judgment would be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI  JURISDICTIONAt all material times, the Respondent, a corporationwith an office and place of business in Plymouth, Michi-gan, has been engaged as a residential and nonresidentialcarpentry contractor in the building and construction
industry.  The Respondent maintains various jobsitesthroughout the State of Michigan including the Parksidejobsite in Detroit, Michigan.  During the calendar year
ending December 31, 1998, the Respondent, in conduct-ing its business operations described above, purchasedand received at its various jobsites in the State of Michi-gan lumber valued in excess of $50,000 from lumbersuppliers located within the State of Michigan, each of
which enterprises had received these goods directly from
points outside the State of Michigan.At all material times, Michigan Carpentry ContractorsAssociation, Inc. (the Association) has been an organiza-tion composed of various employers engaged in carpen-try work in the building and construction industry. Apurpose of  the Association is to represent its employer-members in negotiating and administering collective-bargaining agreements with various organizations, in-cluding the United Brotherhood of Carpenters and Join-ers of America (AFLŒCIO).At all material times, the Respondent has been an em-ployer-member of the Association described above andhas delegated the Association to represent it in negotiat-ing and administering collectiveŒbargaining agreementswith the United Brotherhood of Carpenters and Joiners of
America (AFLŒCIO), a labor organization.  During the
calendar year ending December 31, 1998, the employer-
members of the Association, in conducting their business
operations, together derived gross revenues in excess of
$500,000 for services performed in States other than theState of Michigan.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that Local 334, Laborers™ International
Union of North America, AFLŒCIO (Local 334), is a
labor organization within the meaning of Section 2(5) of
the Act.II.  ALLEGED UNFAIR LABOR PRACTICESAbout September 30, 1998, the Respondent terminatedthe employment of employee John E. Davis becauseDavis became a member of Local 334 and sought ﬁun-ionﬂ wages, and in order to discourage employees fromengaging in union and other concerted activities.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has been discriminating in regard to the hire or ten-ure or terms or conditions of employment of its employ-ees, thereby discouraging membership in a labor organi-zation, and has thereby engaged in unfair labor practicesaffecting commerce within the meaning of Section
8(a)(1) and (3) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, having DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2found that the Respondent has violated Section 8(a)(3)and (1) by terminating John E. Davis, we shall order the
Respondent to offer the discriminatee full reinstatement
to his former job or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to hisseniority or any other rights or privileges previously en-joyed, and to make him whole for any loss of earningsand other benefits suffered as a result of the discrimina-tion against him.  Backpay shall be computed in accor-dance with F. W. Woolworth Co., 90 NLRB 289 (1950),with interest as prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987).  The Respondent shallalso be required to expunge from its files any and allreferences to the unlawful termination, and to notify the
discriminatee in writing that this has been done.ORDERThe National Labor Relations Board orders that theRespondent, Carpentry Contractors, Inc., Plymouth andDetroit, Michigan, its officers, agents, successors, and
assigns, shall1.Cease and desist from(a) Terminating employees because they becomemembers of Local 334, Laborers™ International Union ofNorth America, AFLŒCIO or any other labor organiza-tion or because they seek ﬁunionﬂ wages.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerJohn E. Davis immediate and full reinstatement to hisformer job or, if that job no longer exists, to a substan-tially equivalent position, without prejudice to his sen-iority or any other rights or privileges previously en-joyed.(b) Make John E. Davis whole for any loss of earningsor other benefits suffered as a result of the discriminationagainst him, with interest, in the manner set forth in the
remedy section of this decision.(c) Within 14 days from the date of this Order, removefrom its files any reference to the unlawful termination ofJohn E. Davis, and within 3 days thereafter notify him in
writing that this has been done and that the termination
will not be used against him in any way.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(e) Within 14 days after service by the Region, post atits facility in Plymouth and Detroit, Michigan, copies ofthe attached notice marked ﬁAppendix.ﬂ1  Copies of thenotice, on forms provided by the Regional Director forRegion 7, after being signed by the Respondent™s
authorized representative, shall be posted by the Respon-dent and maintained for 60 consecutive days in con-spicuous places including all places where notices toemployees are customarily posted.  Reasonable steps
shall be taken by the Respondent to ensure that the no-tices are not altered, defaced or covered by any othermaterial.  In the event that, during the pendency of these
proceedings, the Respondent has gone out of business or
closed the facility involved in these proceedings, the Re-spondent shall duplicate and mail, at its own expense, acopy of the notice to all current employees and former
employees employed by the Respondent at any time
since September 30, 1998.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C.  April 21, 1999John C. Truesdale,                        ChairmanPeter J. Hurtgen,                             MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choice                                                       1 If this Order is enforced by a judgment of the United States courtof appeals, the words in the notice reading ﬁPosted by Order of theNational Labor Relations Boardﬂ shall read ﬁPosted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board.ﬂ CARPENTRY CONTRACTORS3To act together for other mutual aide or protec-tionTo choose not to engage in any of these protectedconcerted activities.WE WILL NOT terminate employees because they be-come members of Local 334, Laborers™ InternationalUnion of North America, AFLŒCIO or any other labororganization or because they seek ﬁunionﬂ wages.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, within 14 days from the date of this Order,offer John E. Davis immediate and full reinstatement tohis former job or, if that job no longer exist, to a sub-stantially equivalent position, without prejudice to hisseniority or any other rights or privileges previously en-joyed.WE WILL make John E. Davis whole for any loss ofearnings or other benefits suffered as a result of the dis-crimination against him, with interest.We will, within 14 days from the date of this Order,remove from our files any reference to the unlawful ter-mination of John E. Davis, and WE WILL, within 3 daysthereafter notify him in writing that this has been doneand that the termination will not be used against him in
any way.          CARPENTRY CONTRACTORS, INC.